2015 UT App 274



               THE UTAH COURT OF APPEALS

            L. BRADLEY BIEDERMANN, DEBBIE BURTON,
                    AND SONJA E. CHESLEY,
                          Appellants,
                              v.
                      WASATCH COUNTY,
                           Appellee.

                    Memorandum Decision
                        No. 20140689-CA
                    Filed November 12, 2015

            Fourth District Court, Heber Department
               The Honorable Steven L. Hansen
                         No. 140500046

             Roger H. Hoole, Attorney for Appellants
        Scott H. Sweat and Craig N. Chambers, Attorneys
                          for Appellee

JUDGE KATE A. TOOMEY authored this Memorandum Decision, in
      which JUDGES J. FREDERIC VOROS JR. and MICHELE M.
                  CHRISTIANSEN concurred.

TOOMEY, Judge:

¶1     L. Bradley Biedermann, Debbie Burton, and Sonja E.
Chesley (collectively, Appellants) challenge the district court’s
order dismissing their complaint for lack of standing. Appellants
sought to challenge the creation of a special service district in a
subdivision in which they each own several lots. But because
only Burton allegedly has property within the boundaries of the
special service district, we conclude that she alone has standing.
We therefore affirm in part and reverse in part.
                   Biedermann v. Wasatch County


                         BACKGROUND

¶2     ‚When determining whether a trial court properly
granted a . . . motion to dismiss [under rule 12(b) of the Utah
Rules of Civil Procedure], we accept the factual allegations in the
complaint as true and consider them and all reasonable
inferences to be drawn from them in a light most favorable to the
plaintiff.‛ St. Benedict’s Dev. Co. v. St. Benedict’s Hosp., 811 P.2d
194, 196 (Utah 1991). Accordingly, ‚we state the facts in a light
most favorable to the party against which the . . . motion was
brought.‛ Id.

¶3      Appellants own property in Brighton Estates, a
subdivision in Wasatch County (the County). In May 2013, the
County Council adopted a resolution to propose establishing a
special service district in the subdivision under Utah’s Special
Service District Act. See Utah Code Ann. §§ 17D-1-101 to -604
(LexisNexis 2013 & Supp. 2014). The resolution designated a
name for the proposed district; specified the services it would
offer; and described its proposed boundaries as the real property
itemized in a list that identified by parcel, plat, and lot number
each of the properties to be included in the proposed district.
The resolution also identified a time and place for a public
hearing concerning the proposed district and notified property
owners that they could file protests against its establishment. In
October 2013, the County approved the formation of the
Brighton Estates Special Service District (the District) and
adopted the boundaries proposed in the resolution.

¶4     Appellants filed a complaint in district court1 seeking a
declaratory judgment concerning whether the County properly
established the District. The County filed a motion to dismiss the
complaint pursuant to rule 12(b)(1) of the Utah Rules of Civil
Procedure on the basis that Appellants lacked standing. The


1. The complaint was filed in Third District Court, but the case
was transferred to Fourth District Court.



20140689-CA                      2               2015 UT App 274
                  Biedermann v. Wasatch County


district court granted the County’s motion because it determined
that Appellants’ properties were not ‚within the district
boundaries‛ as required by Utah Code section 17D-1-
212(b)(ii)(A). The court further determined that the District’s
provision of ‚redundant and intrusive services does not meet the
individualized injury standard‛ necessary for traditional
standing. This appeal ensued.


                            ANALYSIS

¶5     Appellants raise several arguments on appeal. They
contend that the district court ‚failed to construe the facts [as]
alleged in the Complaint and all reasonable inferences therefrom
in the light most favorable to Appellants.‛ Specifically,
Appellants argue the court improperly concluded that their
property ‚‘was removed from the [D]istrict prior to finalization
of the [D]istrict’‛ and ignored their allegation that they did not
consent to its creation. Finally, they argue that the court erred in
concluding that their alleged injury does not meet the
‚‘individualized injury standard.’‛

¶6     ‚[I]n Utah, . . . standing is a jurisdictional requirement.‛
Brown v. Division of Water Rights of Dep’t of Nat. Res., 2010 UT 14,
¶ 12, 228 P.3d 747. ‚As such, a challenge to standing is generally
directed at a plaintiff and questions whether that plaintiff meets
the jurisdictional requirements to air a particular grievance in
court.‛ Osguthorpe v. Wolf Mountain Resorts, LC, 2010 UT 29, ¶ 14,
232 P.3d 999. Because standing is ‚an indispensable part of the
plaintiff’s case, each element must be supported in the same way
as any other matter on which the plaintiff bears the burden of
proof, i.e., with the manner and degree of evidence required at
the successive stages of the litigation.‛ Lujan v. Defenders of
Wildlife, 504 U.S. 555, 561 (1992); see also Brown, 2010 UT 14, ¶ 15
(‚*A+lthough a challenge to standing is jurisdictional and may be
brought at any stage of the litigation, such a challenge is to be
evaluated under the standard used for a dispositive motion at
the relevant stage of litigation.‛). Because the County’s challenge
to Appellants’ standing was brought before discovery,


20140689-CA                     3                2015 UT App 274
                   Biedermann v. Wasatch County


Appellants’ burden with respect to standing is the same as if
they were facing a motion to dismiss for failure to state a claim
upon which relief may be granted under rule 12(b)(6) of the Utah
Rules of Civil Procedure. See Brown, 2010 UT 14, ¶¶ 15–16.

¶7       A complaint should be dismissed under rule 12(b) ‚only if
it is clear that a party is not entitled to relief under any state of
facts which could be proved.‛ Colman v. Utah State Land Bd., 795
P.2d 622, 624 (Utah 1990). Thus, ‚we look solely to the material
allegations of *Appellants’+ complaint,‛ and not to evidence
presented outside those allegations. See id. But although we
accept factual allegations in the complaint as true, we need not
similarly ‚accept legal conclusions or opinion couched as facts.‛
Koerber v. Mismash, 2013 UT App 266, ¶ 3, 315 P.3d 1053 (per
curiam).

¶8     In relevant part, Appellants’ complaint alleges:

       [1] Plaintiff Biedermann owns Lot 178 in Phase 2,
       Plaintiff Burton owns Lots 3, 53, 54 and 55 in Phase
       1 and Plaintiff Chesley owns Lots 7, 8 and 9 in
       Phase 4a in Brighton Estates, as shown on the map
       attached as Exhibit A.

       [2] On October 2, 2013, the Wasatch County
       Council approved Resolution 13-06, calling for the
       formation of the [District].

       [3] The geographical boundaries of the [District]
       are roughly based on a straw vote of Brighton
       Estate property owners taken by Wasatch County
       about a year and a half earlier when it considered a
       possible [special service district].

       [4] The straw vote resulted in a roughly even split
       between property owners in favor of (the blue lots),
       and those opposed to (the yellow lots), the
       proposed [District], as shown on [the map attached
       as] Exhibit D.


20140689-CA                      4               2015 UT App 274
                  Biedermann v. Wasatch County



       [5] The boundaries of the [District] include land
       owned by Plaintiffs Biedermann, Burton and
       Chesley in that their land represents islands of
       yellow lots within a sea of blue lots, as shown by
       [the map attached as] Exhibit E.

       [6] The land owned by Plaintiffs Biedermann,
       Burton and Chesley that is included in the
       [District’s boundaries+ will not be benefitted by the
       duplicate service that the special service district is
       proposed to provide.

       [7] Not only were Plaintiffs, and other similarly
       situated property owners, prevented from voting
       on the proposed [District], Plaintiffs have never
       consented to the inclusion of their land in the
       checkerboarded boundaries of the [District] as
       required by Utah law.

¶9      Attached to and referenced in the complaint are three
maps of the subdivision. One map shows all subdivision lots,
grouped by ‚Phase.‛ The second map, dated December 13, 2012,
is labeled ‚Proposed Boundary Map . . . Brighton Estates Special
Service District‛ and purports to show, lot by lot, which are
proposed for inclusion in the District’s boundaries, and which
are not. A third map, dated May 15, 2013, is labeled ‚Proposed
Boundary Map . . . Brighton Estates Special Service District,‛ and
also purports to show, lot by lot, which are proposed for
inclusion in the District’s boundaries, and which are not.2



2. We observe that the lots identified for inclusion in the District
in December 2012 differ to some extent from those identified for
inclusion in May 2013, but this incongruity is immaterial to our
analysis.




20140689-CA                      5               2015 UT App 274
                   Biedermann v. Wasatch County


¶10 The resolution is also attached to and referenced in the
complaint, and it incorporates a proposed notice listing—by
individual parcel, plat, and lot numbers—of the properties to be
included in the District. The list is not comprised of all lots in the
subdivision, but rather is a subset of those lots in the County
which would receive the proposed services.

¶11 Appellants argue the district court failed to properly
accept their allegation that the District’s boundaries include their
lots. The complaint alleges that Appellants own Lot 178 in Phase
2; Lots 3, 53, 54, and 55 in Phase 1; and Lots 7, 8, and 9 in Phase
4a. But with the exception of Lots 3, 53, and 54, which Burton
purportedly owns, none of the other lots allegedly owned by
Appellants is on the list of properties expressly ‚within the
boundaries of the District‛ as described by the County’s
resolution. Thus, the resolution’s list directly contradicts
Appellants’ allegation that their properties are within the
District’s boundaries. And, in any event, their allegation that
‚*t+he boundaries of the *District] include land owned by
*Appellants+‛ is based on their interpretation of Utah Code
section 17D-1-212, and as such is merely a legal conclusion
couched as fact. Because the court need not accept legal
conclusions as true, and because the complaint rested upon a
document that excluded from the District most of the properties
allegedly owned by Appellants, we conclude the court did not
improperly construe Appellants’ allegations.3 See Koerber, 2013
UT App 266, ¶ 3.




3. Appellants also briefly argue the district court erred in
construing their allegation that they ‚never consented to the
inclusion of their land in the checkerboarded boundaries of the
[District+ as required by Utah law.‛ But the court made no
findings to this effect, and in any event, whether they consented
is relevant only if their property is both within the District’s
boundaries and not benefitted by its services. See Utah Code
                                                    (continued…)


20140689-CA                      6                2015 UT App 274
                  Biedermann v. Wasatch County


¶12 Next, Appellants argue the district court erred in
concluding that because their property ‚‘was removed from the
[D]istrict prior to finalization,’‛ they lack standing to challenge
it. We disagree.

¶13 The district court’s conclusion relied upon Utah Code
section 17D-1-212, which provides that a person may challenge
the creation of a special service district if:

      (a) the person filed a written protest . . . ;
      (b) the person . . .
              (ii)(A) is an owner of property included
              within the boundary of the special service
              district; and
                  (B) alleges in the action that . . . (I) the
              person’s property will not be benefitted by a
              service that the special service district is
              proposed to provide; or (II) the procedures
              used to create the special service district
              violated applicable law; and
      (c) the action is filed within 30 days after the date
      that the legislative body adopts a resolution or
      ordinance creating the special service district.

Utah Code Ann. § 17D-1-212(1) (LexisNexis 2013) (emphasis
added).

¶14 Appellants do not argue that the statute is ambiguous or
that their lots are improperly included on the resolution’s list of
properties within the District’s boundaries. Rather, they contend
their ‚properties physically remain within the *District’s+
boundaries‛ because their lots are surrounded on all sides by
properties identified by the list. Indeed, Appellants concede,


(…continued)
Ann. § 17D-1-202(2)(c) (LexisNexis 2013). Accordingly, we
decline to address this argument further.



20140689-CA                     7                2015 UT App 274
                  Biedermann v. Wasatch County


‚Most of the . . . lots [omitted from the list] have no legal
standing to participate in this action because their lots are not
islands within the boundaries of the [District+.‛ This
demonstrates the crux of their argument: properties omitted
from the resolution’s list are nevertheless ‚within the boundary
of the special service district‛ if they are physically surrounded
on all sides by properties expressly identified on the list.

¶15 Appellants have not provided a reasoned legal analysis of
the applicable statutes or case law. Instead, their argument relies
almost exclusively on a color-coded map of the subdivision
showing which properties are within the district’s boundaries,
and which are not.4 It shows that the District does not have
borders that adjoin one another but is instead a patchwork of
scattered lots. Some areas of the subdivision map show that the
District lots comprise entire sections of the subdivision or sit
adjacent to lots not included in the District, but in a few places
the District lots completely surround lots not included in the
District.

¶16 ‚When interpreting statutory language, we generally seek
to read each term according to its ordinary and accepted
meaning.‛ Marion Energy, Inc. v. KFJ Ranch P’ship, 2011 UT 50,
¶ 18, 267 P.3d 863 (citation and internal quotation marks
omitted). ‚When the meaning of [a] statute can be discerned
from its language, no other interpretive tools are needed.‛ Id.
¶ 15 (alteration in original) (citation and internal quotation
marks omitted). The operative term here is ‚boundary.‛ The
County defined the District’s boundaries as those properties
identified on the resolution’s list. Appellants suggest the
boundary is something physical created by the ‚geographical
boundaries‛ of properties on the resolution’s list.




4. On the maps, properties not included in the District are
colored yellow and those within the District are colored blue.



20140689-CA                     8               2015 UT App 274
                   Biedermann v. Wasatch County


¶17 The term ‚boundary‛ is ‚something that indicates . . . a
limit‛ or ‚something that marks a bound.‛ Webster’s Third New
Int’l Dictionary 260 (1966). It may be natural or artificial, concrete
or abstract. Because the term has more than one ordinary
meaning, we interpret it ‚based upon the context in which it is
used.‛ Marion Energy, 2011 UT 50, ¶¶ 18–20.

¶18 Utah Code section 17D-1-202 imposes some limits on the
creation of a special service district. For example, the proposed
district cannot include land already receiving services from a
special service district nor can it include properties that will not
be benefitted by the services being offered. Utah Code Ann.
§ 17D-1-202(2) (LexisNexis 2013). But the statute also provides
that ‚the boundary of a proposed special service district may
include all or part of the area within the boundary of the county
or municipality that creates the special service district.‛ Id.
§ 17D-1-202(1). Significantly for this case, ‚[a]ll areas included
within a special service district need not be contiguous.‛ Id.
§ 17D-1-202(3). In other words, other limitations in section 17D-
1-202 notwithstanding, the special service district’s boundaries
can be dispersed throughout all or part of the County.

¶19 Even if we indulge Appellants’ argument that they own
property ‚within the boundary of‛ this special service district
because their lots lie physically within its outer boundary, we
are not convinced. Their lots are surrounded by, not included
within, the District’s boundaries. They are enclaves, lying inside
the District’s outer boundary, but outside its inner boundary.5




5. Appellants’ properties could therefore be compared to
the Most Serene Republic of San Marino, a microstate
surrounded by Italy. See San Marino Country Profile—Overview,
BBC (Feb. 10, 2015), http://www.bbc.com/news/world-europe-
17842338. Although the twenty-three-square-mile republic is
surrounded on all sides by Italy, it is neither a part of Italy nor a
part of the European Union. See id.



20140689-CA                      9                2015 UT App 274
                   Biedermann v. Wasatch County


¶20 Nothing in the statute prohibits the County from creating
a district that results in islands or peninsulas of property
excluded from the district, and indeed it expressly provides that
the areas ‚need not be contiguous.‛ See id. Because of this, even
though this produces what appears to be an unevenly
distributed patchwork of lots, we are not persuaded that the
properties excluded from the resolution’s list—some of which
are entirely surrounded by the District lots—are nevertheless
within the District’s boundaries.

¶21 In sum, the court did not err when it concluded that
Biedermann’s and Chesley’s properties and one of Burton’s lots
were not within the District’s boundaries, because the County
had removed them. Nevertheless, Burton has alleged that she
owns lots 3, 53, and 54 in Phase 1 in the subdivision, and these
are on the list of properties within the District’s boundaries. The
County argues Burton does not in fact own these lots,6 but we
must accept this allegation as true. See St. Benedict’s Dev. Co. v. St.
Benedict’s Hosp., 811 P.2d 194, 196 (Utah 1991). Accordingly,
because we assume Burton owns lots 3, 53, and 54 and because
they are included within the District’s defined boundaries, we
reverse the court’s dismissal with regard to the claims related to
these properties only.

¶22 Finally, Appellants argue the district court erred in
concluding that their alleged injuries do not meet the
‚‘individualized injury standard’‛ for traditional standing. Rule
24(a)(9) of the Utah Rules of Appellate Procedure requires ‚not
just bald citation to authority but development of that authority
and reasoned analysis based on that authority.‛ State v. Thomas,
961 P.2d 299, 305 (Utah 1998). Appellants’ claim lacks any


6. In the district court, and on appeal, the parties have suggested
that the complaint erroneously identified Burton’s lots and could
be amended with the correct lot numbers. The complaint has not
been amended, however, and we are constrained in our analysis
to what was actually alleged, not what should have been alleged.



20140689-CA                      10                2015 UT App 274
                   Biedermann v. Wasatch County


meaningful analysis: aside from quoting and identifying the
elements of standing in Utah Code section 17D-1-212, Appellants
merely recite their complaint’s allegations and assert that they
have standing. They do not cite authority for or analyze the
‚individualized injury standard.‛ Indeed, except for a reference
to the allegation that the District will not benefit their properties,
Appellants do not even mention their injuries, let alone discuss
them with any particularity. Thus, we conclude that this
argument is inadequately briefed and decline to address it
further. See Utah R. App. P. 24(a)(9).


                          CONCLUSION

¶23 The district court did not mischaracterize or misconstrue
the facts alleged in the complaint and, based on the plain
language of the applicable statutes, did not err in determining
that only the properties on the resolution’s list are within the
District’s boundaries. Accordingly, property owners whose lots
are not identified on the resolution’s list lack standing under
Utah Code section 17D-1-212(1)(b)(ii)(A). Therefore, with regard
to Biedermann and Chesley, we affirm the court’s order. But,
with regard to Burton, because she alleged ownership of lots
identified on the resolution’s list, we reverse and remand to the
district court for further proceedings related to her claims.




20140689-CA                      11               2015 UT App 274